DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dehghani et al. (from IDS: “Fidelity-Weighted Learning”, hereinafter referred to as Dehghani).

Regarding claim 11, Dehghani discloses a system for enhancing predictive performance of a simple model, comprising: 
a processor configured to operate a simple model (referring to section 2: Fidelity-Weighted Learning, pages 2-4; NN representing “student”); and 
a memory coupled to the processor, the memory storing instructions to cause the processor to perform acts comprising: 
providing to a complex model a training data set associated with the simple model (referring to section 2: Fidelity-Weighted Learning, pages 2-4; Bayesian function approximator or “teacher”); 
receiving the training data set and a generated hardness value associated with a prediction of each data point (referring to section 2: Fidelity-Weighted Learning, pages 2-4; “probabilities” and/or “confidence value”); and 
retraining the simple model utilizing a re-weighted training data set (referring to section 2: Fidelity-Weighted Learning, pages 2-4, particularly step 3, page 3).  

Regarding claim 16, Dehghani further discloses the system according to claim 11, wherein the complex model comprises at least one of a boosted tree, a random forest, or a non-ensembled model (section 2, page 3, student neural network and Bayesian function approximator teacher).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dehghani in view of Van Den Heuvel et al. (USPG 2021/0133553, hereinafter referred to as Van Den Heuvel).

Regarding claims 15 and 17, Dehghani further discloses the system according to claim 11, wherein the complex model comprises Bayesian function approximator (section 2, page 3, student neural network and Bayesian function approximator teacher).  Dehghani fails to explicitly disclose, however, Van Den Heuvel teaches that the complex model comprises a deep neural network (Paragraphs 53-56, 67, and 86; first ML model generates prediction parameters for a second ML model to train); and input-output (I/O) interface coupled to the processor, and wherein the memory stores additional instructions to cause the processor to provide the training data set to the complex model via the I/O interface (figures 1-3).  
Since Dehghani and Van Den Heuvel are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of deep neural network as the complex model.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Dehghani in view of Van Den Heuvel et al. (USPG 2021/0133553, hereinafter referred to as Van Den Heuvel).

Regarding claim 18, Dehghani fails to explicitly disclose, however, Sharma teaches the system according to claim 11, wherein the complex model is cloud-based (paragraph 166, cloud based DNN).
Since Dehghani and Van Den Heuvel are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of implementing cloud-based deep neural network as the complex model.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 1-10 and 19-20 are allowed over the prior art on record.  Examiner discusses the similarities between the cited art and the instant invention in claim rejection above.  The following is an examiner’s statement of reasons for allowance: The prior art on record, individually or in combination, fails to explicitly disclose the combination of the limitations regarding “determining a ratio of the hardness value of predicting each data point by the second model, with respect to the confidence value of the first model; and retraining the first model utilizing a re-weighted training data set when the determined ratio is lower than a value of 3.”  Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the prior art in order to arrive at the claimed invention.  Therefore, claims 1-10 and 19-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Haribhaskaran et al. (USPG 2020/0410528) teach a machine-learning technique predicting offsite user interactions based on onsite machine-learned model that is considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN X VO whose telephone number is (571)272-7631. The examiner can normally be reached M-F, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN X VO/Primary Examiner, Art Unit 2656